Closest Prior Art
	The closest prior art references identified by the Examiner have been cited in the most recent PTO-892 form (‘Notice of References Cited’). These references are considered to fail in both anticipating and/or otherwise rendering the claims unpatentable.
Examiner’s Amendment
Several issues regarding syntax and antecedence basis issues have been raised during a quality review of the most recent allowance of this application. To remedy these issues while maintaining compact prosecution, an Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee. 
This Examiner’s amendment is being submitted solely to resolve the aforementioned issues and care has been taken by the Examiner to ensure that the amendment does not impose any further limiting effect on the Applicant’s claimed invention.
The application has been amended as follows: 

Claim 1 (currently amended): A bulletproof protection elementary component 
a prism-shaped body having a first face and a second face of greater extension, which are opposite each other, and a side surface having a first height; and 
at least one raised section raised from the first face by a second height, 
wherein the raised section is prism-shaped and has a base area which is less than an area of the first face, and 
wherein the prism-shaped body further has at least one recess realized in the second face thereof, the at least one recess extending into the prism-shaped body by a third height.

Claim 15 (currently amended): A bulletproof protection ballistic panel comprising a plurality of elementary components, wherein each elementary component 
a prism-shaped body having a first face and a second face of greater extension, which are opposite each other, and a side surface having a first height; and 
at least one raised section raised from the first face by a second height, wherein the raised section is prism-shaped and has a base area which is less than an area of the first face, and 
wherein the prism-shaped body further has at least one recess realized in the second face thereof, the at least one recess extending into the prism-shaped body by a third height.

Claim 22 (currently amended): A bulletproof protection structure comprising at least one flexible base and one reinforcing structure realized by means of at least one ballistic panel associated with the flexible base, wherein the ballistic panel comprises a plurality of elementary components which are singularly associated with the flexible base, structurally independent with each other and not linked to each other, wherein each elementary component 
a prism-shaped body having a first face and a second face of greater extension, which are opposite each other, and a side surface having a first height; and 
at least one raised section from the first face by a second height,    wherein the raised section is prism-shaped and has a base area which is less than an area of the first face, 
wherein the bulletproof protection structure comprises a plurality of preferential folding lines, arranged in a plurality of free areas formed by free surfaces of consecutive elementary components, and wherein the elementary components are being linked to the flexible base in the free areas, the bulletproof protection structure being adapted to cover surfaces or structures with an irregular trend by folding according to the folding lines.

Claim 27 (currently amended): A bulletproof vest comprising a flexible base and a reinforcing structure made by means of a ballistic panel associated with the flexible base which form a bulletproof protection structure, wherein the ballistic panel is formed by a plurality of elementary components covering an area to be protected 
a prism-shaped body having a first face and a second face of greater extension, which are opposite each other, and a side surface having a first height; and 
at least one raised section from the first face by a second height, 
wherein the raised section is prism-shaped and has a base area which is less than an area of the first face.
Reasons for Allowance
The prior art of record fails to teach the invention precisely as it is claimed in the instant application1. Specific to the independent claims, the prior art fails to teach or suggest the following limitations in the context they are presented in their respective claims:
a prism-shaped body having a first face and a second face of greater extension, which are opposite each other, and a side surface having a first height; and at least one raised section raised from the first face by a second height, wherein the raised section is prism-shaped and has a base area which is less than an area of the first face, and wherein the prism-shaped body further has at least one recess realized in the second face thereof, the at least one recess extending into the prism-shaped body by a third height.
a prism-shaped body having a first face and a second face of greater extension, which are opposite each other, and a side surface having a first height; and at least one raised section from the first face by a second height, wherein the raised section is prism-shaped and has a base area which is less than an area of the first face, wherein the bulletproof protection structure comprises a plurality of preferential folding lines, arranged in a plurality of free areas formed by free surfaces of consecutive elementary components, and wherein the elementary components are being linked to the flexible base in the free areas, the bulletproof protection structure being adapted to cover surfaces or structures with an irregular trend by folding according to the folding lines.
a ballistic panel associated with the flexible base which form a bulletproof protection structure, wherein the ballistic panel is formed by a plurality of elementary components covering an area to be protected substantially corresponding to the entire extension of the bulletproof vest, so as to form a total shield for a user who wears it, the ballistic panel being foldable at folding lines housed in free areas made by free surfaces of adjacent elementary components wherein each elementary component is of the tile type and comprises: a prism-shaped body having a first face and a second face of greater extension, which are opposite each other, and a side surface having a first height; and at least one raised section from the first face by a second height, wherein the raised section is prism-shaped and has a base area which is less than an area of the first face.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samir Abdosh whose telephone number is (303) 297-4454.  The examiner can normally be reached on 7:30am - 4:00pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 3641




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The claims have been considered using broadest reasonable interpretation consistent with the specification.